Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 1 of 6 PageID #: 426




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT NEW YORK

                                               )
 Fantasia Distribution, Inc.                   )
                                               )
                           Plaintiff,          )
                                               )         Civil Action No. 1:20-cv-2378-KAM-CLP
                           v.                  )
                                               )
 Myle Vape, Inc., et al.                       )
                                               )
                           Defendants.         )
                                               )


         PLAINTIFF FANTASIA`S ANSWER TO DEFENDANT`S COOL CLOUDS
                              COUNTERCLAIMS

         Plaintiff Fantasia Distribution, Inc., hereby responds to the Counterclaims of Defendants

 Cool Clouds Distribution, Inc. as follows:

         1.     Denied.

         2.     Plaintiff admits that Cool Clouds is a California corporation. Plaintiff is without

 knowledge as to whether Cool Clouds’ principal place of business in California, and, therefore,

 denies it.

         3.     Admitted.

         4.     Admitted that this Court has personal jurisdiction over the parties to this action

 and venue is proper, including as to Defendant Cool Clouds.

         5.     Admitted that on May 28, 2020, Fantasia filed a complaint in this action, Case

 No. Civil Action No. 1:20-cv-02378.

         6.     Denied. Fantasia admits that is the owner of the federal trademark registrations,

 Reg. No. 3,998,201, issued by the PTO on July 19, 2011, for the standard character “ICE”, under


                                                   -1-
Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 2 of 6 PageID #: 427




 class 34 “Hookah tobacco; Molasses tobacco; Smoking tobacco; Tobacco”. [Exhibit G fo the

 Complaint]; Reg. No. 4,600,173, issued by the PTO on September 9, 2014, for the standard

 character “ICE”, under classes 30 “Electronic hookah liquid (e-liquid) consisting of flavorings in

 liquid form used to fill electronic hookahs or electronic hookah cartridges; vapor liquid

 consisting of flavorings in liquid form used to fill electronic cigarette vaporizers or vaporizing

 cigarette cartridges”, and 34 “Hookah tobacco; Herbal molasses; Herbs for smoking; Molasses

 tobacco; Smoking molasses; Shisha; Vapor stones for electronic hookahs; Electronic hookahs;

 Cartomizers, namely, combination electronic cigarette refill cartridges sold empty and atomizers,

 sold as a component of electronic cigarettes” [Exhibit H of the Complaint]; and Reg. No.

 3,812,330, registered by the PTO on June 29 2010, for the standard character “PINK

 LEMONADE” under class 34 “Hookah tobacco, flavored smoking tobacco” [Exhibit I of the

 Complaint].

        7.      Fantasia admits that is the owner of the federal trademark registrations, Reg. No.

 3,998,201, issued by the PTO on July 19, 2011, for the standard character “ICE”, under class 34

 “Hookah tobacco; Molasses tobacco; Smoking tobacco; Tobacco”. [Exhibit G fo the Complaint];

 Reg. No. 4,600,173, issued by the PTO on September 9, 2014, for the standard character “ICE”,

 under classes 30 “Electronic hookah liquid (e-liquid) consisting of flavorings in liquid form used

 to fill electronic hookahs or electronic hookah cartridges; vapor liquid consisting of flavorings in

 liquid form used to fill electronic cigarette vaporizers or vaporizing cigarette cartridges”, and 34

 “Hookah tobacco; Herbal molasses; Herbs for smoking; Molasses tobacco; Smoking molasses;

 Shisha; Vapor stones for electronic hookahs; Electronic hookahs; Cartomizers, namely,

 combination electronic cigarette refill cartridges sold empty and atomizers, sold as a component

 of electronic cigarettes” [Exhibit H of the Complaint]; and Reg. No. 3,812,330, registered by the

                                                  -2-
Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 3 of 6 PageID #: 428




 PTO on June 29 2010, for the standard character “PINK LEMONADE” under class 34 “Hookah

 tobacco, flavored smoking tobacco” [Exhibit I of the Complaint].

         8.     Denied. The “ICE Registrations” is a reference to both Reg. No. 3,998,201 and

 Reg. No. 4,600,173.

         9.     Denied to the extent that Defendant asserts that its use of “ICE” or “ICED” is a

 description of flavors for e-cigarette or vaping products”. Fantasia admits that Fantasia asserts

 that Fantasia has a legal right to exclude others, including Cool Clouds, from using the word

 “ICE” and “ICED”.

         9.     Admitted that Fantasia asserts Cool Clouds infringes the asserted trademarks.

         10.    Admitted that, among other assertions, Fantasia asserted that Cool Clouds is

 infringing on the ICE Registrations and has asserted claims for federal trademark infringement

 against Cool Clouds.

         11.    Denied to the extent that there seems to be no express denial by Cool Clouds to

 that effect.

         12.    Denied. Allegations in this paragraph is further denied to the extent Plaintiff is

 without knowledge as to what Defendant seeks or may seek in the future.

         13.    Admitted to the extent that Fantasia filed a combined Section 8 & 15 declaration

 for Reg. NO. 4,600,173.

         14.    Denied.

         15.    Denied.

         16.    Denied.

         17.    The screenshot provide by Defendant does not show a search result, and it is

 unclear what Defendant refers to as “Fantasia E-Bowl system”. The allegations are, therefore,

                                                 -3-
Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 4 of 6 PageID #: 429




 denied.

           18.   It is unclear what Defendant refers to as “Fantasia E-Bowl Kit system” and

 “Disposable Cartomizers”, and whether the screenshot shows what it purports to show. The

 allegations are, therefore, denied.

           19.   Denied. It is unclear what Defendant refers to as “Disposable Cartomizers” and

 the allegations are, therefore, denied.

           20.   This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

           21.   This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

           22.   This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

           23.   This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

           24.   This paragraph sets forth Defendant’s legal conclusions, interpretations and

 questions of law to which no response is required.

           25.   Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

           26.   This paragraph contains Defendant’s assertions to which no response is required.

           27.   Denied.

           28.   Denied.

           29.   Dnied.

           30.   Denied.

                                                 -4-
Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 5 of 6 PageID #: 430




        31.      Denied. Plaintiff admits that there is an actual and justiciable controversy

 between Cool Clouds and Fantasia, and that Fantasia has sued Cool Clouds for infringing

 Plaintiff’s marks.

        32.     Denied to the extend that 15 U.S.C. 1119 provides: “In any action involving a

 registered mark the court may determine the right to registration, order the cancelation of

 registrations, in whole or in part, restore canceled registrations, and otherwise rectify the register

 with respect to the registrations of any party to the action. Decrees and orders shall be certified

 by the court to the Director, who shall make appropriate entry upon the records of the Patent and

 Trademark Office, and shall be controlled thereby”.

        33.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        34.     This paragraph contains Defendant’s assertions to which no response is required.

        35.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        36.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        37.     Denied.

        38.     Denied.

        39.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        40.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

 interpretations and questions of law to which no response is required.

        41.     Denied. Furthermore, this paragraph sets forth Defendant’s legal conclusions,

                                                   -5-
Case 1:20-cv-02378-KAM-CLP Document 33 Filed 10/05/20 Page 6 of 6 PageID #: 431




 interpretations and questions of law to which no response is required.

 Dated: October 5, 2020                                      Respectfully submitted,

                                                              /s/ Luiz Felipe de Oliveira
                                                             Joseph J. Zito
                                                             Luiz Felipe Oliveira
                                                             DNL Zito Castellano
                                                             1250 Conn. Ave., NW, Suite 700
                                                             Washington, DC 20036
                                                             jzito@dnlzito.com
                                                             loliveira@dnlzito.com
                                                             (202) 466-3500




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Answer to Counterclaims was filed
 via the Court's CM/ECF System and was served upon all counsel of record thereby, on the 5th
 day of October, 2020


                                              /s/ Luiz Felipe de Oliveira
                                              Luiz Felipe de Oliveira




                                                -6-
